DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2 and 4-5 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “magnesium ion source dissolved within the liquid milk” however, no support can be found for the “magnesium ion source” being dissolved.
It is noted that: “the “magnesium ion source” is added to a liquid to reach a final concentration of magnesium ions (0006, 0015, 0054,and 0077-0078), however there is no disclosure of the “magnesium ion source” being “dissolved” in the originally treated claims or the original/pending specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (2003/0113408) in view of JD.
JD: Jahnen-Dechent: Magnesium basics; Clin Kidney J. 2012 Feb; 5(Suppl 1): i3–i14.
doi: 10.1093/ndtplus/sfr163 .

Independent claim 1
Liquid milk
Clark teaches methods of making milk beverages (0045) in liquid form (0065), comprising: a solution of magnesium ions (0032).

Clark further provides the solution is broadly comprised of water (0021).

Magnesium ions
Clark provides a solution comprising magnesium compounds (i.e. salts), wherein magnesium ions are released or disassociated from the magnesium compounds to provide magnesium ions in the beverage (0032).
Clark does not discuss dissolved magnesium salts.

Further on specificity toward being motivated to use a dissolved magnesium salt, JD also teaches about using magnesium ions for consumption (see A Magnesium Consumption, last sentence) and further provides that magnesium salts are easily dissolved in water (the base ingredient of Clark), and the benefit to their use is that it is readily available for playing important roles/being vital/essential for numerous physiological functions (see the Introduction).
Therefore, it also would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using magnesium in nutritional composition comprising broad amounts of water, as the modified teaching above, to include its use in a dissolved form, as claimed, because JD teaches that magnesium salts are easily dissolved in water, and the benefit to their use is that they are readily available for playing important, vital and essential roles in numerous physiological functions, which illustrates that the art finds dissolved magnesium ions as being suitable for similar intended uses, including methods of using magnesium in nutritional composition comprising broad amounts of water (see MPEP 2144.07).


Amount of magnesium ions
Clark teaches the amount of magnesium ions, includes: from about 0.01 to 60 meq per 354 ml of the beverage (0032, ref. clm. 19 and 23).
Converted per liter, this amount delivers about 0.2825 to 169.5 meq per liter (e.g. 2.825 x 0.01 to 2.825 x 60).
Converted to mg from meq: 0.2825 meq of magnesium ions equals 3.432375 mg and 169.5 meq equals 2059.425.
Therefore Clark provides magnesium ions in an amount of from about 3.432375 to 2059.425 mg per liter, which encompasses the claim of between 8 to 25 mmole per liter of magnesium ions. 

Properties/functionality
It would be reasonable for similar compositions to have similar properties/functionality, including the claim wherein the liquid milk composition comprises the functionality of:
at least 10% reduction in rennet clotting time (RCT) as compared to non-magnesium enriched milk.
Therefore such a claim would have been obvious.

Dependent claims
As for claim 2, Clark’s amounts of magnesium ion, discussed above, encompasses the claim of from 10 to 15 mM.  

As for claim 4, Clark teaches the beverage is pasteurized (0060-0061), as claimed.

As for claim 5, it would be reasonable to expect that a similar liquid milk composition would have similar intended uses/properties, including wherein the pasteurized milk of claim 4 functions to have less than 1 colony forming unit (CFU) /milliliter, as claimed.

Claim 5 is also rejected under 35 U.S.C. 103 as being unpatentable over Clark (2003/0113408) in view of JD, as applied to claims 1-2 and 4-5 above, further in view of DFGN.
DFGN: Dairy for Global Nutrition: Nonfat Dry Milk (NFDM), Skim Powder Milk (SPM); copyright 2009.

As for claim 105, although Clark does not discuss biofilm formations, it would be reasonable to expect that similar compositions have similar properties/functionality, including similarly reduced biofilm formations
DFGN also teaches methods of making milk compositions, comprising encompassing amounts of magnesium (see short article), and further provides said milk is pasteurized (see Product Definition), as claimed.
DFGN, provides that said pasteurized magnesium enriched milk is characterized by less than 10,000 CFU, which encompasses the claim of less than 1 colony forming unit (CFU) /milliliter.  


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making pasteurized magnesium enriched milk, as the modified teaching above, to include how the milk is characterized, including less than 1 colony forming unit (CFU) /milliliter, as claimed, because DFGN illustrates that the art finds encompassing amounts of CFU to be suitable for similar intended uses, including methods of making pasteurized magnesium enriched milk (see MPEP 2144.07).

Response to Arguments
It is asserted, that Claim 1 has been amended. Applicant, by amending any claims and/or canceling any claims, makes no admission as to the validity of any rejection made by the Office against any of these claims. Applicant reserves the right to reassert any of the claims canceled or the original or previous claim scope of any claim amended, in a continuing application. 
In response, please see the New Matter rejection of claim 1, above.

It is asserted, that in the Office Action, claims 1-5 are objected to for allegedly fail to use proper formatting. Without acquiescing to the propriety of the objection, claim 1 has been amended based on the Examiner's suggestion. Therefore, reconsideration and withdrawal of these objections are respectfully requested. 
in response, Applicant’s timely response is appreciated, and said Objection is not re-issued herein.
 
It is asserted, that in the Office Action, claims 1-5 are rejected under 35 U.S.C § 112(a) as allegedly failing to comply with the enablement requirement. Applicant respectfully traverses this ground of rejection and states that the instant application discloses herein throughout addition of "a magnesium cation source", such as "Mg salt" to the milk. As stated in the application, exemplary Mg salts include, inter alia, Mg chloride, which is a well-known example of a water-soluble salt. As disclosed in the Examples section (e.g. Example 3), cow's milk is "supplemented with MgCl2" to reach a predestined concentration of magnesium cations. Supplementation performed via addition of a desired amount of MgCl2 salt, which spontaneously dissociates in milk into Mg(2+) cations and Cl(-) anions. This simple dissolution occurs spontaneously, is well-appreciated by a skilled artisan and does not require any specific procedure. 
It is further known that MgCl2 fully dissociates in an aqueous solution when applied at the concentration range disclosed herein. Thus, one mol of MgCl2 will inevitably result in one mol of Mg cations within a given volume of milk. 
To this end, Applicant respectfully provides that the Mg salt dissolution in milk to receive freely dissolved Mg cations is enabled by the instant application. 
Therefore, reconsideration and withdrawal of this ground of rejection are respectfully requested. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

It is asserted, that claims 1-5 are rejected under 35 U.S.C 112(a) as allegedly failing to comply with the written description requirement. While traversing the rejection, current claim 1 has been amended to recite "magnesium ions source dissolved within the liquid milk". In light of the above amendment, the 35 U.S.C 112(a) written description rejection is rendered moot. Therefore, reconsideration and withdrawal of this ground of rejection are respectfully requested. 
In response, no support is found for a “magnesium ions source” being “dissolved”, therefore please see the New Matter rejection above.

It is asserted, that under 35 U.S.C 112(b) it is alleged that "a critical element is missing [...] that makes clear how magnesium ions are dissolved within a liquid milk". 
Applicant respectfully traverses this ground of rejection and states that the current claim 
1 cites "magnesium ions source dissolved within the liquid milk". It should be further appreciated that Mg salts dissolution in an aqueous medium (such as milk) is a well-recognized phenomenon which occurs spontaneously due to the intrinsic water-solubility of Mg salts. 
	In response, even if something is known in the art, unless disclosed, it is New Matter. 

It is asserted, that claim 1 has been amended to point out that the claimed milk is characterized by "at least 10% reduction in rennet clotting time (RCT) as compared to non-magnesium enriched milk". A skilled artisan will appreciate that RCT of a milk can be measured according to known standard procedures (such as disclosed in Example 6). Accordingly, current claim 1 and subsequent claims depending therefrom meet the requirements of 35 U.S.C 112(b).  Therefore, reconsideration and withdrawal of this ground of rejection are respectfully requested. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.
 
It is asserted, that although claims 1-5 are rejected under 35 U.S.C § 103 as being unpatentable over Clark in view of JD, Applicant respectfully traverses this ground of rejection. 
Solely in order to expedite prosecution, current claim 1 has been amended to recite a "liquid milk". Applicant asserts that Clark solely discloses a carbonated milk-based or non-dairy based beverages, which cannot be considered as milk. 
As defined in the instant application (par. 048) and based on common knowledge, the term "milk" refers to any normal secretion obtained from the mammary glands of mammals, such as human's, cow's, goat's, horse's, camel's, pig's, buffalo's or sheep's milk". In contrast, Clark describes a beverage (milk-based or a non-diary beverage) highly enriched with carbon dioxide (see par. 006), which cannot be considered as a milk (i.e. a normal secretion obtained from the mammary glands), as disclosed herein. 
In response, Clark is clearly toward a method of processing milk (0020) therefore this argument is not persuasive.  Further the claim is toward a composition, therefore the liquid milk claimed is a liquid milk composition, regardless is the term composition is written in the claims.


It is asserted, that moreover, the combined teaching of Clark and JD do not disclose, teach, or suggest each and every element of current claim 1, specifically the combined art is silent with respect to a milk containing 8-25 mM Mg, and that this range may be effective in reduction of RCT. Moreover, Clark provides a completely different solution requiring a carboned milk beverage. 
In response, this argument is not commensurate in scope of the claims, because they do not require 1-2 mM of added Mg cations.

It is asserted, that Clark provides carbonated milk-based or non-dairy based beverages, wherein the carbonation acts as a replacement or as a pre-step to pasteurization: "A method of using carbonation to reduce bacterial counts and reduce degradation of essential nutrients in milk-based beverages" (see, Abstract of Clark). 
Further, par. 015 of Clark teaches that: "We have discovered that by exposing milk-based beverages to C02 pre-pasteurization, the growth of bacteria colonies can be suppressed, and degradation of flavors and nutrients can be reduced if UHT pasteurization is employed and the need for gel binders or Stabilizers can be eliminated. In fact, depending on the amounts of C02 added, the need for traditional pasteurization can also be eliminated without any appreciable negative impact on the suppression of bacteria (emphasis added). 
From the above, it should be apparent that the antimicrobial effect of the beverage of Clark is solely attributed to the addition of C02. Further, Clark emphasizes improved mouthfeel of carbonated milk-based beverages (e.g. claim 42). Accordingly, a skilled artisan would be motivated to use carbonated milk and would not arrive at the instantly claimed Mg-enriched milk, solely based on the teachings of Clark. 
In response, the claims are open to comprising anything reasonable in the art, therefore they do not limit the use of carbon and this argument is not persuasive.

It is asserted, that moreover, a carbonated beverage of Clark is stored under high overpressure as disclosed in par. [049]: "forceful introduction of carbon dioxide gas, under pressure, against a liquid surface". It should be apparent that a pressurized milk-based beverage cannot undergo rennet clotting, there is actually no possibility to add the rennet enzyme to a pressurized liquid. Accordingly, a skilled artisan would not be motivated to arrive at the claimed invention based on Clark. 
In response, Clark only requires from 0.1 volume of carbon dioxide (ref. clm. 1), which is an insignificant amount as compared to how much natural carbon is in milk.  For example, beer has about 2-2.5 volumes of CO2 and soft drinks have about 3-4 volumes of CO2.    
Clark further teaches that in an alternate embodiment, a dry beverage mixture embodiment, wherein the beverage mixture is prepared and the CO2 gas is not added to the preparation before it is dried and packaged for later use (0065). 
Clark does not limit the use of the powdered milk to be only to make a carbonated beverage, as the reference is explicit about the description of the invention merely illustrative wherein other modifications, embodiments and equivalents may be apparent to those who are skilled in the art without departing from its spirit (0071). It would be reasonable for one of skill to use a powdered milk for making a curdled milk product.

It is asserted, that Clark teaches Mg-complex and is completely silent with respect to dissolved Mg-ions, as instantly claimed. See for example pars. [031-032] of Clark teaching that: "magnesium ions are bivalent cations that combine with the picolinate, aspartate, gluconate, ascorbate or lactate ligands though coordination. The coordinating ligands are attached to the bivalent cations by means of a lone pair of electrons. After ingestion, these bivalent cations (magnesium ions) remain bonded to the ligand and are selectively absorbed through the intestinal membrane of humans" (emphasis added).  
Accordingly, it should be apparent that Clark solely discloses "rapidly and highly absorbable source of calcium, magnesium and potassium" (see par. [011] of Clark) and is silent with respect to a milk enriched by magnesium ions (i.e. in a form of a solution), as disclosed by instant claims. 
In response, claim 1 does not require the magnesium source be a salt.  Further, this argument is a piecemeal analysis of the rejection that merely picks apart the references versus taking them as a whole because JD is provided to teach benefits of using magnesium salts for supplementation.

It is asserted, that DFGN is completely silent over a liquid milk containing magnesium ions at a concentration of 8 - 25 mM, and characterized by reduced RCT. DFGN is completely silent with respect to a liquid milk composition having a specific concertation range of magnesium ions. Applicant respectfully states, that according to the DFGN citation provided in the Office Action, 1L of reconstituted milk contains "lg of powdered milk" which corresponds to about 1:1000 dilution. Accordingly, the concentration of magnesium ions in the reconstituted milk of DFGN is about 13nM (based on 13mM concertation, as calculated by the Examiner, multiplied by the dilution factor). 
In response, the primary reference provides encompassing amounts of magnesium ions and DFGN is combined to show that it was known for magnesium enriched milk to be characterized by less than 10,000 CFU, which encompasses the claim of less than 1 colony forming unit (CFU) /milliliter, therefore this argument is not persuasive because.  
In the alternative, properties and functionality of compositions have been long held as obvious because a similar composition will have similar properties and functionality.

It is asserted, that Oknin does not disclose or suggests enriching milk with Mg ions to obtain a milk containing a concertation of magnesium ions between 8 and 25 mM. Oknin is further silent with respect to improved milk processing of the Mg-enriched milk (e.g. characterized by reduced RCT). 
The combined teachings of DFGN and Oknin are solely directed to application of at least 50mM Mg (according to Oknin) so as to reduce biofilm formation of Bacillus species within a pasteurized milk. DFGN and Oknin are completely silent with respect to the concertation of magnesium ions between 8 and 25 mM within a liquid milk. 
Oknin teaches away by disclosing that at 25mM Mg no inhibition of biofilm formation was observed (see Figure 1 of Oknin). Accordingly, the combined art cannot be considered as guiding a skilled artisan to arrive at the claimed invention. 
In response, Applicant is encouraged to read Oknin in its entirety, because the teaching clearly imparts that biofilm formation begins to decrease when magnesium is present in amounts of between 10 and 25 mMol, which is an amount that encompasses and overlaps both Clark’s range (about 0.2825 to 169.5 mmol of magnesium ions) and the claim range of (1 mM to 20 mM of magnesium).
Oknin studied biofilm formation at concentrations of 0, 5, 10, 25, 50 and 100 mMol, showing a lineal progression of the biofilm formation decreasing as the dose of magnesium increased (see Fig. 1), wherein biofilm formation begins to decrease with increasing concentration of Mg2+ (last para. of the Introduction).  At 10 mMol, Oknin shows no decrease in biofilm formation; then at 25 mMol, Oknin shows a clear reduction in biofilm formation.  This means that the decrease in the biofilm formation begins to occur between 10 and 25 mMol, encompassing amounts to those taught in the modified teaching. 

It is asserted, that the specific concentration range recited in the instant claim 1 is not an arbitrary value which might be deduced from the broad range recited by the cited art but is rather based on solid experimental data, as extensively described in the application as filed. As described in the Example 3 of the instant application, it was surprisingly found by the inventors that 8mM Mg is required for initiation of bacterial heat susceptibility, as compared to a control (raw milk has [Mg2+] of about 6mM). Thus, the instant invention teaches and exemplifies, that even a small increase in Mg2 concentration results in a significant inhibition of biofilm formation compared to non-enriched milk. 
Furthermore, addition of magnesium ions resulting at a concentration of magnesium ions between 8-25 mM is effective not only in biofilm reduction, but also in reducing rennet clotting time (RCT) of the milk, as instantly claimed. 
As evident from the experimental data disclosed in the Example 6 (par. [0125]) the addition of 20 mM does not result in further RCT reduction compared to the addition of 15 mM MgCl2 (see also Fig. 8A). Accordingly, to a total Mg concentration of about 25 mM (corresponding, to the addition of 20 mM magnesium based on the Mg concentration in the raw milk disclosed above) is the maximum effective concentration which is advantageous in an industrial milk processing. 
To this end, the cited art is silent with respect to a specific concentration of Mg2+, being advantageous for reduction of milk RCT. Furthermore, the claimed concentration range is optimal for industrial milk processing. 
In light of these amendments and arguments, reconsideration and withdrawal of the 35 U.S.C § 103 rejection is requested. 
In response, since it was known for milk to be supplemented with encompassing amounts of magnesium, the matter of its properties and functionality are obvious, because: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem (MPEP 2144.IV); and obviousness based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties(2144.09.I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: NAFWA Conversion Calculator: mEq to Milligrams (mg), used to make the calculations in the rejection above.
NAFWA: Nutrition and Food Web Archive: Conversion Calculator: mEq to Milligrams (mg), printed 1/19/2022 from the publication online at: http://www.nafwa.org/convert2.php?name=Calcium+%28Ca%29&oneserving=&milligrams=0&name=Chlorine+%28Cl%29&oneserving=&milligrams=0&name=Magnesium+%28Mg%29&oneserving=169.5&milligrams=0&name=Phosphorus+%28P%29&oneserving=&milligrams=0&name=Potassium+%28+K+%29&oneserving=&milligrams=0&name=Sodium+%28Na%29&oneserving=&milligrams=0&name=Sulfur+%28S%29&oneserving=&milligrams=0&name=Sulfate+%28SO4%29&oneserving=&milligrams=0&name=Zinc+%28Zn%29&oneserving=&milligrams=0

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793